Name: 2010/186/CFSP: Council Decision 2010/186/CFSP of 29Ã March 2010 amending Common Position 2009/788/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: international affairs;  civil law;  criminal law;  international trade;  European construction;  defence;  Africa;  rights and freedoms;  politics and public safety
 Date Published: 2010-03-30

 30.3.2010 EN Official Journal of the European Union L 83/23 COUNCIL DECISION 2010/186/CFSP of 29 March 2010 amending Common Position 2009/788/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 October 2009, the Council adopted Common Position 2009/788/CFSP concerning restrictive measures against the Republic of Guinea (1). (2) On 22 December 2009, the Council adopted Decision 2009/1003/CFSP amending Common Position 2009/788/CFSP and including additional restrictive measures (2). (3) The Council considers that there are no longer grounds for keeping certain persons on the list of persons, entities and bodies to which restrictive measures provided for in Common Position 2009/788/CFSP apply. The list set out in the Annex to Common Position 2009/788/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons mentioned in the Annex to this Decision shall be removed from the list set out in the Annex to Common Position 2009/788/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussells, 29 March 2010. For the Council The President E. ESPINOSA (1) OJ L 281, 28.10.2009, p. 7. (2) OJ L 346, 23.12.2009, p. 51. ANNEX List of persons referred to in Article 1 no2 Major-General Mamadouba (alias Mamadou) Toto CAMARA no3 General SÃ ©kouba KONATÃ  no16 Commandant Kelitigui FARO no43 Mr Kabinet (alias KabinÃ ©) KOMARA